Darrel J. Gardner
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
(907) 646-3400
(907) 646-3480 fax

Attorney for Defendant


                               UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                             Case No. 3:19-cr-00121-SLG-DMS-1
                          Plaintiff,                  NOTICE OF CONVENTIONAL FILING
        vs.
LEO JAMES CHAPLIN,
                          Defendant.


        Defendant, Leo James Chaplin, by and through counsel Darrel J. Gardner,

Assistant Federal Defender, hereby files Exhibit B to his motion filed at Docket No. 33.

                DATED this 27th day of January, 2020.

                                                    Respectfully submitted,
                                                    FEDERAL PUBLIC DEFENDER
                                                    FOR THE DISTRICT OF ALASKA
                                                    /s/ Darrel J. Gardner
                                                    Darrel J. Gardner
                                                    Assistant Federal Defender
                                                    Alaska Bar No. 8310119
                                                    (907) 646-3406
                                                    darrel_gardner@fd.org
              Certificate of Service:
I certify that on January 27, 2020, a copy of the
foregoing document, with attachments, was
served electronically on:
Allison M. O’Leary, Assistant U.S. Attorney
/s/ Darrel J. Gardner




       Case 3:19-cr-00121-SLG-DMS Document 36 Filed 01/27/20 Page 1 of 1
